DETAILED ACTION
Claims 1-20 (filed 02/17/2021) have been considered in this action.  Claims 1-2, 10-12 and 20 have been amended.  Claims 3-9 and 13-19 have been presented in the same format as previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Response to Arguments
Applicant's arguments filed 02/17/2021, with respect to rejection of claims 1, 11 and 20 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive. On page 10 paragraph 3 of the applicant’s arguments, the applicant alleges that Angle fails to teach or suggest “storing, by the terminal, position information of at least one air cleaning apparatus in an indoor space”.  Applicant’s .

Applicant’s arguments, see page 11 paragraph 2, filed 02/17/2021, with respect to the rejection of claims 1, 11 and 20 under 35 U.S.C. 102(a)(1) in view of Angle have been fully considered and are partially persuasive.  Specifically, the applicant’s representative has alleged that Angle fail to disclose the terminal apparatus "acquiring, from a moving cleaning apparatus through a wireless communicator, region-by-region air pollution information of the indoor space acquired while the moving cleaning apparatus moves in the indoor space; displaying, based on the acquired region- by-region air pollution information of the indoor space and the position information of the at least one air cleaning apparatus in the indoor space, guide information for guiding an arrangement of the at least one air cleaning apparatus;" as recited in amended Claim 1.  The examiner would note that while the applicant’s representative alleges that the terminal apparatus of claim 1 is performing the steps of displaying and acquiring, 
The examiner agrees that the Angle reference fails to teach “displaying, based on the acquired region- by-region air pollution information of the indoor space and the position information of the at least one air cleaning apparatus in the indoor space, guide information for guiding an arrangement of the at least one air cleaning apparatus” as alleged by the applicant.  However, upon further consideration, a new ground(s) of rejection is made in view of Law et al. (US 20120180655) under 35 U.S.C. 103.  See below for mapping of the claimed features relating to displaying a guidance for arranging an air cleaning apparatus.  
The examiner suggests the applicant claim more specific details as to how the guidance information is displayed in order to overcome the prior art, as the applicant’s broad use of “guide information for guiding an arrangement of the at least one air cleaning apparatus” is considered to be taught by the disclosure of .

Claim Objections
Claim 1 is objected to because of the following informalities:  “storing, by the terminal, position information...”  should read “storing, by the terminal apparatus, position information...”.  

Claim 1 is objected to because of the following informalities:  “transmitting, by the terminal, the acquired...”  should read “transmitting, by the terminal apparatus, the acquired...”.  

Claim 20 is objected to because of the following informalities:  “and the position information of the at least one air cleaning apparatus in the indoor space...” should read “and a position information of 

Claim 20 is objected to because of the following informalities:  “transmit, through the communicator” should read “transmit, through the wireless communicator”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4, 6-8, 10-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Angle et al. (US 20140207281, hereinafter Angle) in view of Law et al. (US 20120180655, hereinafter Law).

In regards to Claim 1, Angle discloses “A method of transmitting a control command of a terminal apparatus, the method comprising: storing, by the terminal, position information of at least one air cleaning apparatus in an indoor space” ([0029]Network entities, such as thermostats, air purifiers and humidifiers, are stationary and typically located at one or two locations throughout a living space; Fig. 19 and [0066] A local user terminal 142, 300 (e.g., a PC, smartphone, or tablet computer) may be connected (wired or wirelessly) to the private network 160. A remote user terminal 144, 300 may be connected to the remote server 150 and/or the private network 160 via the public network 170; [0039] The location-responsive environmental control routine correlates the three dimensional array to locations of a plurality of home environmental control nodes, each home environmental control node having a dedicated environmental sensor and a “acquiring, from a moving cleaning apparatus through a wireless connection, region-by-region air pollution information of the indoor space acquired while a moving cleaning apparatus moves in the indoor space” (Fig. 26 and 27; [0022] the mobile robot moves about the household on a primary mission and simultaneously collects environmental sensor readings as a secondary mission. In some embodiments the primary mission is a cleaning mission; [0073] the exemplary mobile robot 200 includes...a wireless communication system 250, an IR emitter 260, and environmental sensors 270A-J; [0023] the sensor readings taken at the plurality of accessible two dimensional locations within the household are environmental sensor readings. In some embodiments, the environmental sensor is an air quality sensor; [0097] the mobile robot 200 measures and stores air quality readings 610 with its onboard air quality sensor 270I as the mobile robot “acquiring, in response to the acquired region-by-region air pollution information of the indoor space and the position information of the at least one air cleaning apparatus in the indoor space, a control command for controlling an operation of the at least one air cleaning apparatus to supply clean air to a polluted region among regions of the indoor space” ([0071] the automation controller devices 126, 127, 128, 129, 140 may be any suitable devices operable to control operation of a device or system associated with the structure 10. “and transmitting, by the terminal, the acquired control command to the at least one air cleaning apparatus” ([0107] The mobile robot 200 sends data to cause the at least one environmental control node, or networked-enabled automation controller device 110, 126, 127, 128, 129, 140, to perform mechanical work in the household 20; [0104] By mapping measurements 
Angle fails to teach “displaying, based on the acquired region-by-region air pollution information of the indoor space and the position information of the at least one air cleaning apparatus in the indoor space, guide information for guiding an arrangement of the at least one air cleaning apparatus”.
Law reaches “displaying, based on the acquired region-by-region air pollution information of the indoor space and the position information of the at least one air cleaning apparatus in the indoor space, guide information for guiding an arrangement of the at least one air cleaning apparatus” ([0035]-[0037] teaches acquiring air pollution information (environmental sensor information) and position information of air cleaning apparatus; [0080] A display unit can further be included and be applied together with the air treatment units 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the robotic vacuum system that acquires region-by-region air pollution information and is capable of sending commands to specific air cleaning apparatus based on those measured commands and the location of the air cleaning apparatus in the room as taught by Angle, with the use of a display that, based on the air pollution 

In regards to Claim 2, Angle and law teach the method of sending a terminal command to an air cleaning device as incorporated by claim 1 above.  Angle further teaches “The method of claim 1, wherein the guide information further comprises: information for guiding an operation of the at least one air cleaning apparatus” ([0097] the map 600 of sensor readings 605, 610 displays to the HMI of a local user terminal 142, 300 or a remote user terminal 144, 300 for active management of the networked-enabled stationary sensors 120, 122, 124 and the networked-enabled automation controller devices 126, 127, 128, 129, 140. In embodiments, or in an invention disclosed herein, the mobile robot 200 processes the mapped sensor readings 605, 610 to send operational instructions 

In regards to Claim 4, Angle and law teach the method of sending a terminal command to an air cleaning device as incorporated by claim 1 above.  Angle further teaches “The method of claim 2, wherein the guide information includes at least one of the region-by-region air pollution information of the indoor space, a graphic representing a position of the at least one air cleaning apparatus in the indoor space, or at least one user interface (UI) for controlling the at least one air cleaning apparatus” ([0027] the sensor readings taken at the plurality of two dimensional locations within the household populate a two dimensional map of sensor readings within the household, the two dimensional 

In regards to Claim 6, Angle and law teach the method of sending a terminal command to an air cleaning device as incorporated by claim 1 above.  Angle further teaches “The method of claim 1, wherein the region-by-region air pollution information of the indoor space includes at least one of a region-by-region air pollution level of the indoor space or region-by-region air pollution level change information of the indoor space, wherein the region-by-region air pollution level change information indicates an increase or decrease in the air pollution level of the indoor space” ([0097] the mobile robot 200 measures and stores air quality readings 610 with its onboard air quality sensor 270I as the mobile robot 200 drives along a robot path 620 throughout the enclosure space 20. The air quality readings 610 are mapped to a 2 dimensional or 3 dimensional map of air quality readings throughout the enclosure space 20. In embodiments, or in an invention disclosed herein, the air quality readings 610 may measure commonly detected air quality values, such as those for Common air pollutants, particulate matter (PM), sulphur oxides (SOx), nitrogen oxides (NOx), volatile 

In regards to Claim 7, Angle and law teach the method of sending a terminal command to an air cleaning device as incorporated by claim 1 above.  Angle further teaches “The method of claim 1, wherein the control command for controlling the operation of the at least one air cleaning apparatus controls at least one of an air current direction, an air current amount, an air current speed, or an operation time of the at least one air cleaning apparatus” ([0105] Based on a plurality of measurements taken throughout an enclosure space 20, the mobile robot 200 activates a networked-enabled automation controller device 110, 126, 127, 128, 129, 140 even when the environmental sensor 120 reading of the networked-enabled automation controller device 110, 126, 127, 128, 129, 140 indicates otherwise at its singular, unchanging point of location on the map 600; wherein the time when the robot activates the network controller device that is the air purifier is considered an operation time).

In regards to Claim 8, Angle and law teach the method of sending a terminal command to an air cleaning device as incorporated by claim 1 above.   “The method of claim 1, wherein the region-by-region air pollution information of the indoor space includes a region-by-region air pollution level of the indoor space acquired based on at least one of an amount of dust drawn in by the moving cleaning apparatus or a sensing value of a dust sensor provided in the moving cleaning apparatus” ([0097] the mobile robot 200 measures and stores air quality readings 610 with its onboard air quality sensor 270I as the mobile robot 200 drives along a robot path 620 throughout the enclosure space 20. The air quality readings 610 are mapped to a 2 dimensional or 3 dimensional map of air quality readings throughout the enclosure space 20. In embodiments, or in an invention disclosed herein, the air quality readings 610 may measure commonly detected air quality values, such as those for Common air pollutants, particulate matter (PM), sulphur oxides (SOx), nitrogen oxides (NOx), volatile organic compounds (VOCs), carbon monoxide (CO) and ammonia (NH3), ground-level ozone (O3), pollen, dust, or other particulate matter).

In regards to Claim 10, Angle discloses “The method of claim 1, wherein the region-by-region air pollution information of the indoor space includes a region-by-region air pollution level of the indoor space measured in at least one exception region of the indoor space except a region where the air cleaning apparatus is arranged” ([0094] The robot environmental sensors 270A-J (which are networked to the hub 110 and/or the remote management server 150) can thereby be used in place of or in addition to the stationary sensors 120, 122, 124 to provide input data and instructions to the hub 110, the mobile device 300, the networked-enabled stationary sensors 120, 122, 124, the networked-enabled automation controller devices 126, 127, 128, 129, 140 and/or the remote management server 150. As discussed above, the locations of the robot environmental sensors 270A-I in the enclosure space 20 can be determined and registered so that the readings from the robot environmental sensors 270A-J can be correspondingly registered with respect to the space 20; [0105] Based on a plurality of measurements taken throughout an enclosure space 20, the mobile robot 200 activates a networked-enabled automation controller device 110, 126, 127, 128, 129, 140 even when the environmental sensor 120 reading of the networked-enabled automation controller device 110, 126, 127, 128, 129, 140 indicates otherwise at its singular, unchanging point of location on the map 600).

In regards to Claim 11, Angle teaches “A terminal apparatus, comprising: a display; a wireless communicator configured to communicate with an external apparatus; at least one processor electrically connected to the communicator; and a memory electrically connected to the at least one processor” (Fig. 1 shows local and remote user terminals, Fig. 3 shows robot; Fig. 19 shows terminal block diagram [0066] A local user terminal 142, 300 (e.g., a PC, smartphone, or tablet computer) may be connected (wired or wirelessly) to the private network 160. A remote user terminal 144, 300 may be connected to the remote server 150 and/or the private network 160 via the public network 170.  The hub 110, the robot 200, the local user terminal 140, 300 and the remote user terminal 144, 300 may each be configured with an environmental manager access client 152 and a robot manager access client 152A, which may be the same as the environmental manager access client (e.g., downloadable or pre-installed application software app) enabling communications and control between the nodes 110, 200, 140, 142, 144, 300 and 150 as described herein) “and configured to store position information of at least one air cleaning apparatus in an indoor space, wherein the memory is further configured to store at least one instruction set to, when executed by the at least one processor, instruct the at least one processor to” ([0029]Network entities, such as thermostats, air purifiers and humidifiers, are stationary and typically located at one or two locations throughout a living space; Fig. 19 and [0066] A local user terminal 142, 300 (e.g., a PC, smartphone, or tablet computer) may be connected (wired or wirelessly) to the private network 160. A “acquire, from a moving cleaning apparatus through the wireless communicator, region-by-region air pollution information of the indoor space acquired while a moving cleaning apparatus moves in the indoor space” (Fig. 26 and 27; [0022] the mobile robot moves about the household on a primary mission and simultaneously collects environmental sensor readings as a secondary mission. In some embodiments the primary mission is a cleaning mission; [0073] the exemplary mobile robot 200 includes...a wireless communication system 250, an IR emitter 260, and environmental sensors 270A-J; [0023] the sensor readings taken at the plurality of accessible two dimensional locations within the household are environmental sensor readings. In some embodiments, the environmental sensor is an air quality sensor; [0097] the mobile robot 200 measures and stores air quality readings 610 with its onboard air quality sensor 270I as the mobile robot 200 drives along a robot path 620 throughout the enclosure space 20. The air quality readings 610 are mapped to a 2 dimensional or 3 dimensional map of air quality readings throughout the enclosure space 20...the air quality readings 610 may measure commonly detected air quality values, such as those for Common air pollutants... As indicated in FIG. 26, in embodiments, or in an invention disclosed herein, the map 600 of sensor readings 605, 610 displays to the HMI of a local user terminal 142, “acquire, in response to the acquired region-by-region air pollution information of the indoor space and the position information of the at least one air cleaning apparatus in the indoor space, a control command for controlling an operation of the at least one air cleaning apparatus to supply clean air to a polluted region among regions of the indoor space” ([0071] the automation controller devices 126, 127, 128, 129, 140 may be any suitable devices operable to control operation of a device or system associated with the structure 10. Examples of automation controller devices include ... an air quality control device 129, such as an air purifier, humidifier, or de-humidifier; [0097] the mobile robot 200 processes the mapped sensor readings 605, 610 to send operational instructions the networked-enabled stationary sensors 120, 122, 124 and the networked-enabled automation controller devices 126, 127, 128, 129, 140. As indicated in FIGS. 26 and 27, the system 100 therefore uses a mapping mobile robot 200 to collect “and control the communicator to transmit the acquired control command to the at least one air cleaning apparatus” ([0107] The mobile robot 200 sends data to cause the at least one environmental control node, or networked-enabled automation controller device 110, 126, 127, 128, 129, 140, to perform mechanical work in the household 20; [0104] By mapping measurements throughout an enclosure space 20, the mobile robot 200 determines whether, based on a single reading 605, 610 taken in a location remote from the stationary networked-enabled automation controller devices 110, 126, 127, 128, 129, 140 or based on an aggregate of readings taken randomly or systematically throughout the enclosure space 20, a stationary networked-enabled automation controller device 110, 126, 127, 128, 129, 140 should be activated; [0106] If the mobile robot 200 is on a sensor 
Angle fails to teach “control the display, based on the acquired region-by-region air pollution information of the indoor space and the position information of the at least one air cleaning apparatus in the indoor space, to display guide information for guiding an arrangement of the at least one air cleaning apparatus”.
Law reaches “control the display, based on the acquired region-by-region air pollution information of the indoor space and the position information of the at least one air cleaning apparatus in the indoor space, to display guide information for guiding an arrangement of the at least one air cleaning apparatus” ([0035]-[0037] teaches acquiring air pollution information (environmental sensor information) and position information of air cleaning apparatus; [0080] A display unit can further be included and be applied together with the air treatment units in the system, for displaying the detected parameters and their respective levels obtained by the position sensors and environment sensors; [0081] The central processing unit of the air treatment unit further receives the signals from sensors to control the operation setting of the air treatment units. For example, base on signal obtained from the position and the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the robotic vacuum system that acquires region-by-region air pollution information and is capable of sending commands to specific air cleaning apparatus based on those measured commands and the location of the air cleaning apparatus in the room as taught by Angle, with the use of a display that, based on the air pollution information and the position information of an air cleaner, displays information for changing the orientation/arrangement of an air cleaning apparatus as taught by Law because it would gain the stated benefit noted by Law they offer the “best” orientation and combination recommendations because “[0002] In order 


In regards to Claim 12, Angle and law teach the terminal device for sending a terminal command to an air cleaning device as incorporated by claim 11 above.  Angle further teaches “The terminal apparatus of claim 11,wherein the guide information further comprises: information for guiding an operation of the at least one air cleaning apparatus” ([0097] the map 600 of sensor readings 605, 610 displays to the HMI of a local user terminal 142, 300 or a remote user terminal 144, 300 for active management of the networked-enabled stationary sensors 120, 122, 124 and the networked-enabled automation controller devices 126, 127, 128, 129, 140. In embodiments, or in an invention disclosed herein, the mobile robot 200 processes the mapped sensor readings 605, 610 to send operational instructions the networked-enabled stationary sensors 120, 122, 124 and the networked-enabled automation controller devices 126, 127, 128, 129, 140).  Law also teaches ([0081] The air treatment units may comprise further 

In regards to Claim 14, Angle and law teach the terminal device for sending a terminal command to an air cleaning device as incorporated by claim 11 above.  Angle further teaches “The terminal apparatus of claim 12, wherein the guide information includes at least one of the region-by-region air pollution information of the indoor space, a graphic representing a position of the at least one air cleaning apparatus in the indoor space, or at least one user interface (UI) for controlling the at least one air cleaning apparatus” ([0027] the sensor readings taken at the plurality of two dimensional locations within the household populate a two dimensional map of sensor readings within the household, the two dimensional map displayed on a human machine interface device in communication with the mobile robot over the network).

Claim 16, Angle and law teach the terminal device for sending a terminal command to an air cleaning device as incorporated by claim 11 above.  Angle further teaches “The terminal apparatus of claim 11, wherein the region-by-region air pollution information of the indoor space includes at least one of a region-by-region air pollution level of the indoor space or region-by-region air pollution level change information of the indoor space, the region-by-region air pollution level change information indicating an increase or decrease in the air pollution level of the indoor space” ([0097] the mobile robot 200 measures and stores air quality readings 610 with its onboard air quality sensor 270I as the mobile robot 200 drives along a robot path 620 throughout the enclosure space 20. The air quality readings 610 are mapped to a 2 dimensional or 3 dimensional map of air quality readings throughout the enclosure space 20. In embodiments, or in an invention disclosed herein, the air quality readings 610 may measure commonly detected air quality values, such as those for Common air pollutants, particulate matter (PM), sulphur oxides (SOx), nitrogen oxides (NOx), volatile organic compounds (VOCs), carbon monoxide (CO) and ammonia (NH3), ground-level ozone (O3), pollen, dust, or other particulate matter).

Claim 17, Angle and law teach the terminal device for sending a terminal command to an air cleaning device as incorporated by claim 11 above.  Angle further teaches “The terminal apparatus of claim 11, wherein the control command for controlling the operation of the at least one air cleaning apparatus controls at least one of an air current direction, an air current amount, an air current speed, or an operation time of the at least one air cleaning apparatus” ([0105] Based on a plurality of measurements taken throughout an enclosure space 20, the mobile robot 200 activates a networked-enabled automation controller device 110, 126, 127, 128, 129, 140 even when the environmental sensor 120 reading of the networked-enabled automation controller device 110, 126, 127, 128, 129, 140 indicates otherwise at its singular, unchanging point of location on the map 600; wherein the time when the robot activates the network controller device that is the air purifier is considered an operation time).

In regards to Claim 18, Angle and law teach the terminal device for sending a terminal command to an air cleaning device as incorporated by claim 11 above.  Angle further teaches “The terminal apparatus of claim 11, wherein the region-by-region air pollution information of the indoor space includes a region-by-region air pollution level of the indoor space acquired based on at least one of an amount of dust drawn in by the moving cleaning apparatus or a sensing value of a dust sensor provided in the moving cleaning apparatus” ([0097] the mobile robot 200 measures and stores air quality readings 610 with its onboard air quality sensor 270I as the mobile robot 200 drives along a robot path 620 throughout the enclosure space 20. The air quality readings 610 are mapped to a 2 dimensional or 3 dimensional map of air quality readings throughout the enclosure space 20. In embodiments, or in an invention disclosed herein, the air quality readings 610 may measure commonly detected air quality values, such as those for Common air pollutants, particulate matter (PM), sulphur oxides (SOx), nitrogen oxides (NOx), volatile organic compounds (VOCs), carbon monoxide (CO) and ammonia (NH3), ground-level ozone (O3), pollen, dust, or other particulate matter).

In regards to Claim 20, Angle teaches “A computer program product comprising a non-transitory computer-readable storage medium comprising at least one instruction set to: ([0245] These computer program instructions may also be stored in a computer readable medium that when executed can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions when stored in the “acquire, from a moving cleaning apparatus through a wireless connection, region-by-region air pollution information of an indoor space acquired while a moving cleaning apparatus moves in the indoor space” (Fig. 26 and 27; [0022] the mobile robot moves about the household on a primary mission and simultaneously collects environmental sensor readings as a secondary mission. In some embodiments the primary mission is a cleaning mission; [0073] the exemplary mobile robot 200 includes...a wireless communication system 250, an IR emitter 260, and environmental sensors 270A-J; [0023] the sensor readings taken at the plurality of accessible two dimensional locations within the household are environmental sensor readings. In some embodiments, the environmental sensor is an air quality sensor; [0097] the mobile robot 200 measures and stores air quality readings 610 with its onboard air quality sensor 270I as the mobile robot 200 drives along a robot path 620 throughout the enclosure space 20. The air quality readings 610 are mapped to a 2 dimensional or 3 dimensional map of air quality readings throughout the enclosure space 20...the air quality readings 610 may measure commonly detected air quality values, such “acquire, in response to the acquired region-by-region air pollution information of the indoor space and the position information of the at least one air cleaning apparatus in the indoor space, a control command for controlling an operation of the at least one air cleaning apparatus to supply clean air to a polluted region among regions of the indoor space” ([0071] the automation controller devices 126, 127, 128, 129, 140 may be any suitable devices operable to control operation of a device or system associated with the structure 10. Examples of automation controller devices include ... an air quality control device 129, such as an air purifier, humidifier, or de-humidifier; [0097] the mobile robot 200 processes the mapped sensor readings 605, 610 to send operational instructions the networked-enabled “and transmit, through the communicator, the acquired control command to the at least one air cleaning apparatus” ([0107] The mobile robot 200 sends data to cause the at least one environmental control node, or networked-enabled automation controller device 110, 126, 127, 128, 129, 140, to perform mechanical work in the household 20; [0104] By mapping measurements throughout an enclosure space 20, the mobile robot 200 determines whether, based on a single reading 605, 610 taken in a location remote from the stationary networked-enabled automation controller devices 110, 126, 127, 128, 129, 140 or based on an aggregate of 
Angle fails to teach “displaying, based on the acquired region-by-region air pollution information of the indoor space and the position information of the at least one air cleaning apparatus in the indoor space, guide information for guiding an arrangement of the at least one air cleaning apparatus”.
Law reaches “displaying, based on the acquired region-by-region air pollution information of the indoor space and the position information of the at least one air cleaning apparatus in the indoor space, guide information for guiding an arrangement of the at least one air cleaning apparatus” ([0035]-[0037] teaches acquiring air pollution information (environmental sensor information) and position information of air cleaning apparatus; [0080] A display unit can further be included and be applied together with the air treatment units in the system, for displaying the detected parameters and their respective levels obtained by the position sensors and environment sensors; [0081] The central processing unit of the air treatment unit further receives the signals from sensors 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the robotic vacuum system that acquires region-by-region air pollution information and is capable of sending commands to specific air cleaning apparatus based on those measured commands and the location of the air cleaning apparatus in the room as taught by Angle, with the use of a display that, based on the air pollution information and the position information of an air cleaner, displays information for changing the orientation/arrangement of an air cleaning apparatus as taught by Law because it would gain the stated benefit noted by Law they offer the 


Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Angle in view of Law as applied to claims 1 and 11 above, and further in view of KR-10-2017-0031809 (hereinafter, KR’1809).

In regards to Claim 3, Angle and Law teach the method of claim 2 as incorporated above.
Angle and Law fails to teach “The method of claim 2, further comprising: acquiring, based on the displayed guide information, a user request signal for controlling an operation of the at least one air cleaning apparatus; wherein acquiring the control command includes acquiring, based on the user request signal, a control command for controlling an operation of the at least one air cleaning apparatus to supply clean air to the polluted region among the regions of the indoor space”.
KR’1809 teaches “acquiring, based on the displayed guide information, a user request signal for controlling an operation of the at least one air cleaning apparatus” ([page 3 col 1] the control unit 120 may control the operation of the airflow unit 140 according to a signal input by the user or by generating a control signal based on the air quality measurement data measured by the sensor unit 110 . In this case, the control unit 120 may receive the control signal from the portable terminal 200) “wherein acquiring the control command includes acquiring, based on the user request signal, a control command for controlling an operation of the at least one air cleaning apparatus to supply clean air to the polluted region among the regions of the indoor space” ([page 4 col 1] Furthermore, a control signal is generated on the basis of a user input for controlling the operation of the air cleaner 100 through an application installed in the portable terminal 200, and transmitted to the air cleaner 100, thereby controlling the operation of the air cleaner 100 Or may be controlled by the user remotely).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the 

In regards to Claim 5, Angle and Law teach the method of claim 1 as incorporated above.
Angle and Law fail to teach “The method of claim 1, further comprising: acquiring a real-time image of at least one region of the indoor space; and displaying, based on the air pollution information and the real-time image, an augmented reality (AR) image synthesized such that air pollution information of the at least one region overlaps with the real-time image”.
KR’1809 teaches “acquiring a real-time image of at least one region of the indoor space” ([page 4 col 1] The display unit 230 is for displaying an air quality by “and displaying, based on the air pollution information and the real-time image, an augmented reality (AR) image synthesized such that air pollution information of the at least one region overlaps with the real-time image” ([page 4 col 1] The augmented reality image generating unit 220 may generate an image of at least one of dust, gas (VOC), CO 2 , radon, and water vapor contained in the air based on the air quality measurement data received through the communication unit 210 And may further generate an image for expressing the air temperature. In this case, the augmented reality image generation unit 220 can adjust the number, size, and color of the image to be generated according to concentrations of dust, gas (VOC), CO 2 , radon, and water vapor, or air temperature. For example, the augmented reality image generation unit 220 may generate a large number of dust images when the dust concentration is high, and may generate a small number of dust images when the dust concentration is low...For example, the display unit 230 can superimpose and display an image generated by the augmented reality image generation unit 220 on a real space image acquired by a camera (not shown) provided in the portable terminal 200 have; [page 5 col 1] 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method for controlling an air cleaning apparatus with the ability to display a guide of regional pollution information using augmented reality because it would have the added benefit of improving the user experience by helping the user to understand where the most polluted air in an environment is located.  Furthermore, both Angle and KR’1809 are in related fields as both relate to the control of an air cleaning device, and both incorporate the use of a remote terminal device such as a smartphone, thus it would have been obvious to incorporate the features taught by KR’1809 into the remote terminal taught by Angle to achieve a predictable result.

In regards to Claim 13, Angle and Law teach the terminal device of claim 12 as incorporated above.
“The terminal apparatus of claim 12, wherein the memory is further configured to store at least another instruction set to, when executed by the at least one processor, instruct the at least one processor to: acquire, based on the displayed guide information, a user request signal for controlling an operation of the at least one air cleaning apparatus; and acquire, based on the user request signal, a control command for controlling an operation of the at least one air cleaning apparatus to supply the clean air to the polluted region among the regions of the indoor space”.
KR’1809 teaches “acquire, based on the displayed guide information, a user request signal for controlling an operation of the at least one air cleaning apparatus” ([page 3 col 1] the control unit 120 may control the operation of the airflow unit 140 according to a signal input by the user or by generating a control signal based on the air quality measurement data measured by the sensor unit 110 . In this case, the control unit 120 may receive the control signal from the portable terminal 200) “and acquire, based on the user request signal, a control command for controlling an operation of the at least one air cleaning apparatus to supply the clean air to the polluted region among the regions of the indoor space” ([page 4 col 1] Furthermore, a control signal is generated on the basis of a user input for controlling the operation of the air cleaner 100 through an 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method for controlling an air cleaning apparatus with the ability to display a guide for user input to control the air cleaning apparatus because it would have the added benefit of allowing a user to control when the air cleaner is started, thus preventing any unwanted noise or expense to the user while also improving the user experience.  Furthermore, both Angle and KR’1809 are in related fields as both relate to the control of an air cleaning device, and both incorporate the use of a remote terminal device such as a smartphone, thus it would have been obvious to incorporate the features taught by KR’1809 into the remote terminal taught by Angle to achieve a predictable result.

In regards to Claim 15, Angle and Law teach the device of claim 12 as incorporated above.
Angle and Law fail to teach “The terminal apparatus of claim 12, wherein the memory is further configured to store at least another instruction set to, when executed by the at least one processor, instruct the at least one processor to: acquire a real-time image of at least one region of the indoor space; and control, based on the air pollution information and the real-time image, the display to display an augmented reality (AR) image synthesized such that air pollution information of the at least one region overlaps with the real-time image”.
KR’1809 teaches “acquire a real-time image of at least one region of the indoor space” ([page 4 col 1] The display unit 230 is for displaying an air quality by using an augmented reality by displaying an image generated by the augmented reality image generating unit 220 with a real space image; wherein a real space image is considered a real time image) “and control, based on the air pollution information and the real-time image, the display to display an augmented reality (AR) image synthesized such that air pollution information of the at least one region overlaps with the real-time image” ([page 4 col 1] The augmented reality image generating unit 220 may generate an image of at least one of dust, gas (VOC), CO 2 , radon, and water vapor contained in the air based on the air quality measurement data received through the communication unit 210 And may further generate an image for expressing the air temperature. In this case, the augmented reality image generation unit 220 can adjust the number, size, and 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method for controlling an air cleaning apparatus with the ability to display a guide of regional pollution information using augmented reality because it would have the added benefit of improving the user experience by helping the user to understand where the most polluted air in an environment is located.  Furthermore, both Angle and KR’1809 are in related fields as both relate to the .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Angle and Law as applied to claims 1 and 11 above, and further in view of Ono et al. (US 20180214861, hereinafter Ono).

In regards to Claim 9, Angle and Law teach the method as incorporated by claim 1 above, including the use of dust sensors to determine an amount of dust of the regions sensed.
Angle and Law fails to teach “The method of claim 1, wherein the region-by-region air pollution information of the indoor space includes a region-by-region air pollution level of the indoor space acquired based on at least one of a dust drawn-in amount per unit time of the moving cleaning apparatus or a sensing value per unit time of a dust sensor provided in the moving cleaning apparatus”.
“The method of claim 1, wherein the region-by-region air pollution information of the indoor space includes a region-by-region air pollution level of the indoor space acquired based on at least one of a dust drawn-in amount per unit time of the moving cleaning apparatus or a sensing value per unit time of a dust sensor provided in the moving cleaning apparatus” ([0007] In order to count the dust in the workroom using the light scattering type airborne particle counter (particle counter), a certain amount of air per unit time is drawn into the particle counter through the sampling tube from inside the workroom. Then, the dust contained in the drawn air is counted and integrated to correspond to a predetermined amount of air, according to which the amount of dust contained in a unit volume can be counted; wherein counting the dust per unit time would be a dust drawn-in amount per unit time).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of mapping multiple regions in a space with dust readings taken from a sensor on a moving cleaning apparatus, with the use of a dust sensor that senses the drawn-in amount of dust per unit time because by knowing the rate of change of dust in a region by knowing an amount of dust per unit time, the user can have a better idea of how the dust in an environment progresses throughout a day, 

In regards to Claim 19, Angle and Law teach the terminal apparatus as incorporated by claim 11 above, including the use of dust sensors to determine an amount of dust of the regions sensed.
Angle and Law fails to teach “The terminal apparatus of claim 11, wherein the region-by-region air pollution information of the indoor space includes a region-by-region air pollution level of the indoor space acquired based on at least one of a dust drawn-in amount per unit time of the moving cleaning apparatus or a sensing value per unit time of a dust sensor provided in the moving cleaning apparatus”.
Ono teaches “The terminal apparatus of claim 11, wherein the region-by-region air pollution information of the indoor space includes a region-by-region air pollution level of the indoor space acquired based on at least one of a dust drawn-in amount per unit time of the moving cleaning apparatus or a sensing value per unit time of a dust sensor provided in the moving cleaning apparatus” 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the terminal apparatus for mapping multiple regions in a space with dust readings taken from a sensor on a moving cleaning apparatus, with the use of a dust sensor that senses the drawn-in amount of dust per unit time because by knowing the rate of change of dust in a region by knowing an amount of dust per unit time, the user can have a better idea of how the dust in an environment progresses throughout a day, week, month and year thus giving the user better insight into the changes in air quality.  By combining these elements, it can be considered a simple substitution of one known type of dust sensor with another type of known dust sensor to achieve predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-



/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116